DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 10/19/2022 is acknowledged.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups I and II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “f1” on the frequency axis in Figs. 2-3 is not mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “132” has been used to designate both the system in Fig. 5 and the enclosure in Figs. 9-10; and reference character “135” has been used to designate both the system in Figs. 7-8 and the coupling medium in Figs. 9-10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Para. [0011], line 1, “FIG. 3 is a graph illustrating ultrasound efficiency a frequency” should be changed to “FIG. 3 is a graph illustrating ultrasound efficiency at a frequency”;
Para. [0059], lines 2-3, “the resonant frequency will shift towards frequency ft, as illustrated in FIG. 3” should be changed to “the resonant frequency will shift towards frequency f1, as illustrated in FIG. 3”;
Para. [0067], lines 9-10, “corrected to specific frequency Q as illustrated in FIG. 2. If this correction to specific frequency f does not lower the power input” should be changed to “corrected to specific frequency fc as illustrated in FIG. 2. If this correction to specific frequency fc does not lower the power input”;
Para. [0076], line 8, “the piezoelectric device 124” should be changed to “the piezoelectric sensor 124”;
Para. [0076], line 15, “oscillator 124” should be changed to “oscillator 120”;
Para. [0078], line 8, “the piezoelectric device 124” should be changed to “the piezoelectric sensor 124”;
Para. [0078], line 15, “oscillator 124” should be changed to “oscillator 120”;
Para. [0081], line 1, “Figure 8 With reference to FIG. 8, system 135 is illustrated” should be changed to “With reference to FIG. 8, system 135 is illustrated”;
Para. [0082], line 8, “the piezoelectric device 124” should be changed to “the piezoelectric sensor 124”;
Para. [0082], line 15, “oscillator 124” should be changed to “oscillator 120”; and
Para. [0098], lines 2 and 5, both “ROI 205” should be changed to “ROI 215”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 15 is objected to because of the following informalities: 
Claim 15, lines 8-9, the limitation “wherein the controller is operable to change a parameter on the transducer based on the feedback to provide a constant average output of power from the ultrasound transducer” should be changed to “wherein the controller is operable to change a parameter on the ultrasound transducer based on the feedback loop to provide the constant average output of power from the ultrasound transducer” to maintain consistent terminology throughout the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “the coupling device” in line 1. There is insufficient antecedent basis for this limitation in the claim. Claims 15 and 18 do not recite “a coupling device” before recited as “the coupling device” in line 1 of Claim 18. For examination purposes, Claim 18 is interpreted as being dependent from Claim 16 instead of Claim 15, because Claim 16 recites “a coupling device”. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 15-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sliwa (US 2009/0163836 A1, with publication date 06/25/2009, hereinafter Sliwa) in view of Halbert (US Patent 5,777,860, with date of patent 07/07/1998, hereinafter Halbert).

Regarding Claim 15, Sliwa discloses (Fig. 1) a system for providing a constant average output of power from an ultrasound source (see, e.g., Para. [0023], [0026], and [0032]-[0033]), the system comprising: 
an ultrasound transducer (transducer 3, 4) coupled to a power supply (see, e.g., Abstract, lines 3-6, “the system comprises an optionally disposable waveguide-attached ablation applicator coupled with an optionally re-usable waveguide, and an optional acoustic power source”, and Para. [0028], lines 2-14, “This embodiment comprises a control console or system box 1 having a power-cord 2. An ultrasound transducer that includes a piezocrystal 4 and preferably an overlying acoustic matching layer 3… The transducer 3, 4 is shown emitting acoustic energy… While FIG. 1 shows just one embodiment of a transducer, any acoustics-producing energy source including piezoceramic, electrostatic and magnetostrictive known types may be used to provide acoustic energy”); 
a controller in communication with the power supply (see, e.g., Para. [0028], lines 2-4, “This embodiment comprises a control console or system box 1 having a power-cord 2”); and 
a feedback loop (see, e.g., Para. [0032], lines 8-17, “The sensor 12A may communicate with the system 1 via, for example, a feedback loop or connection 12B. A "power sensor" 12A is any sensor that either directly measures acoustic power or acoustic pressure, or measures a property, such as temperature, that may be correlated with acoustic power or pressure or from which acoustic power may be inferred. Using the power sensor 12A, system 1 may be informed, for example, via feedback loop 12B, to adjust power for acoustic energy E.sub.3 such that power of acoustic energy E.sub.2 remains relatively constant”); 
wherein the controller is operable to change a parameter on the transducer (3, 4) based on the feedback to provide a constant average output of power from the ultrasound transducer (3, 4) (see, e.g., Para. [0032], lines 14-27, “Using the power sensor 12A, system 1 may be informed, for example, via feedback loop 12B, to adjust power for acoustic energy E.sub.3 such that power of acoustic energy E.sub.2 remains relatively constant… power may be adjusted in an area-wise manner at the transducer 3, 4, by varying any one or more of power (amplitude), phase, frequency, etc.”, and Para. [0033], lines 1-5, “If the sensor 12A is placed inside an applicator 6, variations in the ability of the applicator 6 itself to pass power into the target tissue 8 may be monitored and the acoustic energy E.sub.3 accordingly modulated by the operator or by the console 1 automatically”).
Sliwa does not disclose a chirp function in communication with and operable to monitor the ultrasound transducer, and wherein the feedback loop is specifically from the chirp function to the controller.
However, in the same field of endeavor of ultrasonic systems, Halbert discloses a system for providing a constant average output of power, the system comprising: a chirp function (i.e., a frequency sweep) in communication with and operable to monitor the ultrasound transducer; and a feedback loop from the chirp function to the controller (see, e.g., Col. 1, lines 35-43, “An average power setting and feedback control is provided to maintain the average power supplied from the power supply to the array of transducers. An automatic frequency tracking circuit also is provided to force the power supply to generate the ultrasonic frequency at the resonant condition of the transducers and load. Further, a frequency modulation function generator sweeps the operating frequency of the power supply symmetrically through the resonant frequency at a set width and rate”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sliwa by including a chirp function in communication with and operable to monitor the ultrasound transducer, and wherein the feedback loop is specifically from the chirp function to the controller, as disclosed by Halbert. One of ordinary skill in the art would have been motivated to make this modification in order to provide and maintain a constant average power flow, as recognized by Halbert (see, e.g., Col. 1, lines 35-43, and Col. 2, lines 50-52). 

Regarding Claim 16, Sliwa modified by Halbert discloses the system of Claim 15. Sliwa further discloses (Fig. 1) the system further comprising a coupling device (waveguide 5) in acoustic communication with the ultrasound transducer (transducer 3, 4) (see, e.g., Para. [0028], lines 8-11, “The transducer 3, 4 is shown emitting acoustic energy E.sub.3 rightward into a coupled acoustic waveguide 5, which may be advantageously made of a flexible material”, and Para. [0029-0031] and Fig. 1, where acoustic energy E.sub.3 from the transducer 3, 4 is shown to enter the waveguide 5, and where acoustic energy E.sub.2 is shown to leave the waveguide 5 and enter the applicator 6, resulting in acoustic energy E.sub.1 actually coupled with and delivered to the target tissue 8).

Regarding Claim 18, Sliwa modified by Halbert discloses the system of Claim 15. Sliwa further discloses (Fig. 1) wherein the coupling device (waveguide 5) contains a medium (filler material 10) configured to be transparent to ultrasound energy (see, e.g., Para. [0029], lines 16-26, “Waveguide 5 comprises a wall material(s) 9 and a filler or acoustic propagation medium(s) 10. The filler material 10 shown may be aqueous, such as saline, and more preferably, sterile saline. The filler material 10 may be, for example, a flowable material, such as saline, as well as solid fillers, gel fillers, or structured solid fillers, the latter comprising, for example, bundles of generally parallel acoustics-carrying glass or metal fibers. In any case the acoustic propagation medium will have low acoustic attenuative losses as does water, many other liquids and gels, most metals and glasses and fibers thereof”).

Regarding Claim 19, Sliwa modified by Halbert discloses the system of Claim 15. Sliwa further discloses (Fig. 1) the system further comprising a contact sensor (power sensor 12A) operable to determine if the ultrasound transducer (transducer 3, 4) is coupled to a target (target tissue 8) (see, e.g., Para. [0016], lines 52-56, “The power detection sensor may be used for feedback to the user to infer the power being successfully propagated to a point anywhere along the acoustic propagation path, including that delivered to a subject”, and Para. [0032-0033], where detection (by power sensor 12A) of power (of acoustic energy coming from the transducer 3, 4) delivered to the subject indicates/determines that the transducer 3, 4 is coupled to the subject/target tissue 8 receiving the detected power coming from the transducer 3, 4).

Regarding Claim 20, Sliwa modified by Halbert discloses the system of Claim 15. Sliwa further discloses (Fig. 1) wherein the controller operable to control the power supply to change an amount of power provided to the ultrasound transducer (transducer 3, 4) (see, e.g., Para. [0032], lines 14-27, “Using the power sensor 12A, system 1 may be informed, for example, via feedback loop 12B, to adjust power for acoustic energy E.sub.3 such that power of acoustic energy E.sub.2 remains relatively constant… power may be adjusted in an area-wise manner at the transducer 3, 4, by varying any one or more of power (amplitude), phase, frequency, etc.”, and Para. [0033], lines 1-5, “If the sensor 12A is placed inside an applicator 6, variations in the ability of the applicator 6 itself to pass power into the target tissue 8 may be monitored and the acoustic energy E.sub.3 accordingly modulated by the operator or by the console 1 automatically”).

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sliwa (US 2009/0163836 A1, with publication date 06/25/2009, hereinafter Sliwa) in view of Halbert (US Patent 5,777,860, with date of patent 07/07/1998, hereinafter Halbert), as applied to Claim 16 above, and further in view of Estes (US Patent 5,355,048, with date of patent 10/11/1994, hereinafter Estes).

Regarding Claim 17, Sliwa modified by Halbert discloses the system of Claim 16. Sliwa modified by Halbert does not disclose the system further comprising a half wavelength acoustic window in acoustic communication with the ultrasound transducer. Sliwa does disclose “As for normal transducers of the HIFU or imaging type, they may operate across a water gap into tissue, as water is an excellent acoustic conductor and acoustic window” (Para. [0029]).
However, in the same field of endeavor of ultrasonic/acoustic transducers, Estes discloses (Figs. 3-5 and 8) a system for providing a constant average output of power, the system comprising a half wavelength acoustic window (quartz window / isolation layer 35) in acoustic communication with the ultrasound transducer (transducer 29) (see, e.g., Col. 5, lines 36-44, “The quartz window 35 is also referred to as an isolation layer, and the thickness of the quartz window or isolation layer 35 is critical to the present invention and must be an integral number of one-half wavelengths of the frequency of the megasonic energy propagating through the isolation layer 35; and preferably, the isolation layer 35 has a thickness of one-half wavelength of the high frequency of the acoustic energy propagating through the isolation layer 35”, and Col. 13, lines 23-68 to Col. 14, lines 1-23, where the desired thickness of the acoustic window is reiterated, and where a constant power of the transducer is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Sliwa modified by Halbert by including the system further comprising a half wavelength acoustic window in acoustic communication with the ultrasound transducer, as disclosed by Estes. One of ordinary skill in the art would have been motivated to make this modification in order to affect the propagation of the high frequency acoustic energy through the acoustic window with minimal losses, and in order to provide the needed mechanical strength of the acoustic window, as recognized by Estes (see, e.g., Col. 5, lines 36-44, and Col. 13, lines 23-37). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Whiteside et al. (US Patent 6,377,516, with date of patent 04/23/2002) discloses “by designing the total thickness of the acoustic window to be approximately one half of a wavelength or an integer multiple of one half of a wavelength of the acoustic energy traveling through the acoustic window, any acoustic energy that is reflected reaches the face of the transducer element at the start of the next cycle. In other words, in-phase” (Col. 4, lines 16-22).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793